IN THE SUPREME COURT OF TEXAS
                                                 444444444444
                                                    NO . 15-0171
                                                 444444444444


                                   IN THE INTEREST OF P.M., A CHILD

              4444444444444444444444444444444444444444444444444444
                                  ON PETITION FOR REVIEW FROM THE
                         COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS
              4444444444444444444444444444444444444444444444444444


                                                  PER CURIAM


        Section 107.013(a) of the Texas Family Code1 provides that “[i]n a suit filed by a

governmental entity . . . in which termination of the parent-child relationship . . . is requested, the

court shall appoint an attorney ad litem to represent the interests of . . . an indigent parent . . . .” The

issue before us is whether this right to appointed counsel extends to proceedings in this Court,

including the filing of a petition for review. We hold that it does and direct the trial court to appoint

counsel for petitioner (hereinafter, “mother”).

        The proceedings in this case have been extensive. There have been two trials and two

appeals, the clerk’s record is over 1,100 pages, and the reporter’s record is thirty-six volumes. To

fully explain the circumstances and issues involved in the case, we attach the court of appeals’

memorandum opinions. For present purposes, we briefly describe the procedural background of the

case and then focus on the involvement and withdrawal of counsel.



        1
            All statutory references are to the Texas Family Code unless otherwise noted.
        The case began in 2011, when the Department of Family and Protective Services sued to

terminate mother’s relationship with her then five-year-old daughter because of mother’s alleged use

of methamphetamine and abuse by the child’s father. After a bench trial, the court ordered

termination, finding that mother had endangered her daughter and that termination was in the child’s

best interest.2 The court of appeals concluded that mother had been improperly denied a jury and

reversed and remanded for a new trial.3 In the second trial, the jury found, as the court had before,

that mother had endangered her daughter and that termination of the parental relationship was in the

child’s best interest. On a second appeal, the court of appeals affirmed.4

        Attorneys appointed by the trial court represented mother through both trials and appeals,

before the attorney in the second appeal moved to withdraw. The court of appeals abated the case

and referred the motion to the trial court for a hearing to determine whether there was good cause

for withdrawal and whether new counsel should be appointed. Mother and the lawyer both told the

trial court that they did not want their relationship to continue. Without giving a reason, the trial

court recommended that the lawyer be allowed to withdraw. The trial court’s only findings were that

mother remained indigent and still wished to pursue her appeal. Based on the trial court’s

recommendation and the record of the hearing, the court of appeals granted the motion to withdraw

with an opinion explaining that the lawyer “expressed displeasure with her continued representation”


        2
            See T EX . F AM . C O D E § 161.001(1)(D), (E), (2).

        3
          In re P.L.G.M., No. 02-13-00181-CV, 2013 W L 5967037, at *5 (Tex. App.— Fort W orth Nov. 7, 2013, no
pet.) (mem. op.) [Appendix A].

        4
         In re P.M., No. 02-14-00205-CV, 2014 W L 8097064, at *34 (Tex. App.— Fort Worth Dec. 31, 2014) (mem.
op.) [Appendix B].

                                                                   2
of mother. Neither the trial court nor the court of appeals appears to have considered whether new

counsel should be appointed. Mother moved the court of appeals for appointment of counsel, but the

court of appeals simply transferred that motion to this Court.

        In this Court, mother’s counsel moved for an extension of time to file a petition for review

but reasserted her motion to withdraw, stating that she was “unable to effectively communicate with

[mother] to such a degree that further representation . . . is not possible,” and adding that mother had

“expressed on the record her desire” that the representation not continue. Mother reasserted her

motion for appointment of new counsel. We abated the case to consider the issue of mother’s right

to counsel.

        Section 107.013(a)(1) states:

        In a suit filed by a governmental entity . . . in which termination of the parent-child
        relationship or the appointment of a conservator for a child is requested, the court
        shall appoint an attorney ad litem to represent the interests of . . . an indigent parent
        of the child who responds in opposition to the termination or appointment . . . .

Section 107.013(e) adds that “[a] parent who the court has determined is indigent for purposes of

this section is presumed to remain indigent for the duration of the suit and any subsequent appeal”

absent changed circumstances. Section 107.016(2) provides that appointed counsel

        continues to serve in that capacity until the earliest of:

                (A)     the date the suit affecting the parent-child relationship is dismissed;

                (B)    the date all appeals in relation to any final order terminating parental
        rights are exhausted or waived; or

               (C)     the date the attorney is relieved of the attorney’s duties or replaced by
        another attorney after a finding of good cause is rendered by the court on the record.


                                                   3
Together, these provisions establish the right of an indigent parent to appointed counsel in the trial

court and court of appeals.

         We have not addressed whether a right to counsel on appeal includes a right to counsel to

bring a petition for review in this Court. But we have indicated generally, in other contexts, that

exhaustion of appeals includes review sought in this Court.5 A few statutes appear to take the same

view.6 We see no reason to depart from that view here. To the contrary, the right to counsel is as

important in petitioning this Court for review, and in our considering the issues, as in appealing to

the court of appeals.

         Accordingly, we hold that the right to counsel under Section 107.013(a)(1) through the

exhaustion of appeals under Section 107.016(2)(B) includes all proceedings in this Court, including


         5
            E.g., Tex. Beef Cattle Co. v. Green, 921 S.W .2d 203, 208 (Tex. 1996) (holding that “an underlying civil suit
has not terminated in favor of a malicious prosecution plaintiff until the appeals process for that underlying suit has been
exhausted” (emphasis added), and citing R ESTATEM EN T (S ECO N D ) O F T O RTS § 674 cmt. j (1977) (“If an appeal is taken,
the proceedings are not terminated until the final disposition of the appeal and of any further proceedings that it may
entail.”)); Apex Towing Co. v. Tolin, 41 S.W .3d 118, 119 (Tex. 2001) (“W hen an attorney commits malpractice in the
prosecution or defense of a claim that results in litigation, the statute of limitations on a malpractice claim against that
attorney is tolled until all appeals on the underlying claim are exhausted or the litigation is otherwise finally concluded.”);
Underkofler v. Vanasek, 53 S.W .3d 343, 345–46 (Tex. 2001) (citing Apex Towing, 41 S.W .3d at 121); In re Long, 984
S.W .2d 623, 626 (Tex. 1999) (per curiam) (an injunction superseded by the district clerk automatically, by filing a notice
of appeal, was not enforceable by contempt until all appeals related to the judgment were exhausted, including the denial
of an application for writ of error brought by the party seeking contempt sanctions).

         6
            E.g., T EX . B U S . O RG . C O D E § 8.102(c) (“A governing person, former governing person, or delegate is
considered to have been found liable in relation to a claim, issue, or matter only if the liability is established by an order,
including a judgment or decree of a court, and all appeals of the order are exhausted or foreclosed by law.”); T EX . F AM .
C O D E § 51.095(c) (“An electronic recording of a child’s statement . . . shall be preserved until all juvenile or criminal
matters relating to any conduct referred to in the statement are final, including the exhaustion of all appeals, or barred
from prosecution.”); see also T EX . C IV . P RAC . & R EM . C O D E § 34.074(c) (“[A prevailing party’s action against a surety]
must be brought on or before 180 days after the date all appeals are exhausted in the underlying action.”); T EX . E D U C .
C O D E § 51.909(b) (“In this section, a person is finally convicted if the conviction has not been reversed on appeal and
all appeals, if any, have been exhausted.”). But see T EX . C O D E C RIM . P RO C . art. 1.051(d)(2) (“An eligible indigent
defendant is entitled to have the trial court appoint an attorney to represent him in the following appellate and
postconviction habeas corpus matters: . . . (2) an appeal to the Court of Criminal Appeals if the appeal is made directly
from the trial court or if a petition for discretionary review has been granted . . . .”).

                                                               4
the filing of a petition for review. Once appointed by the trial court, counsel should be permitted to

withdraw only for good cause7 and on appropriate terms and conditions.8 Mere dissatisfaction of

counsel or client with each other is not good cause. Nor is counsel’s belief that the client has no

grounds to seek further review from the court of appeals’ decision. Counsel’s obligation to the client

may still be satisfied by filing an appellate brief meeting the standards set in Anders v. California,9

and its progeny.10 In light of our holding, however, an Anders motion to withdraw brought in the

court of appeals, in the absence of additional grounds for withdrawal, may be premature.11 Courts

have a duty to see that withdrawal of counsel will not result in foreseeable prejudice to the client.12

If a court of appeals allows an attorney to withdraw, it must provide for the appointment of new




         7
              See T EX . R. C IV . P. 10.

         8
              T EX . R. A PP . P. 6.5.

         9
              386 U.S. 738 (1967).

         10
           In re D.A.S., 973 S.W .2d 296, 297, 299 (Tex. 1998); see also Kelly v. State, 436 S.W .3d 313, 318–20 (Tex.
Crim. App. 2014) (setting forth duties of counsel); In re Schulman, 252 S.W .3d 403, 406 n.9 (Tex. Crim. App. 2008);
Stafford v. State, 813 S.W .2d 503, 510 n.3 (Tex. Crim. App. 1991). In D.A.S., the Court concluded that Anders
procedures protect juveniles’ statutory right to counsel on appeal in delinquency cases and so held that those procedures
apply in juvenile cases. “Anders strikes an important balance between the criminal defendant’s constitutional right to
counsel on appeal and counsel’s obligation not to prosecute frivolous appeals.” In re D.A.S., 973 S.W .2d at 297. The
same is true for indigent parents in parental rights termination cases.

         11
            In criminal appeals in Texas, there are two possible outcomes when an Anders brief is filed, both of which
involve eventually granting the original appointed counsel’s motion to withdraw. “Either the appellate court confirms
that there are no non-frivolous grounds for appeal, thus extinguishing the appellant’s constitutional right to appellate
counsel, and grants the motion to withdraw, or the appellate court finds that there are plausible grounds for appeal, in
which case the appellate court still grants the motion to withdraw, but remands the cause to the trial court for appointment
of new appellate counsel.” Kelly, 436 S.W .3d at 318 n.16 (citing Meza v. State, 206 S.W .3d 684, 689 (Tex. Crim. App.
2006)).

         12
           See Villegas v. Carter, 711 S.W .2d 624, 626 (Tex. 1986) (trial court allowed an attorney to withdraw two
days before trial and refused to allow a continuance).

                                                             5
counsel to pursue a petition for review.13 In this Court, appointed counsel’s obligations can be

satisfied by filing a petition for review that satisfies the standards for an Anders brief.14

         While an appellate court may be equipped to rule on a motion to withdraw in many instances,

it may decide instead, as the court of appeals did in this case with a motion unrelated to any Anders

claim, to refer the motion to the trial court for evidence and a hearing. An appellate court must

ordinarily refer the matter of appointment of replacement counsel to the trial court.15

         Here, the record indicates that counsel’s motion to withdraw, and mother’s motion for new

counsel, were not based on mere dissatisfaction with each other. We conclude that the trial court in

making its recommendation, and the court of appeals in accepting that recommendation, did not

abuse their discretion by allowing counsel to withdraw. Accordingly, we grant counsel’s motion to

withdraw and mother’s motion for appointment of counsel. We direct the trial court to appoint




         13
            A court may abate the appeal to refer the case to the trial court for appointment of new counsel, a procedure
that parallels the procedure required in criminal cases when new counsel is necessary. See Kelly, 436 S.W .3d at 318 n.16;
Stafford, 813 S.W .2d at 511 (“the Court of Appeals then must abate the appeal and remand the case to the trial court with
orders to appoint other counsel” to present ground for appeal).

         14
            Anders, 386 U.S. at 744– 45; see High v. State, 573 S.W .2d 807, 812–13 (Tex. Crim. App. 1978). In criminal
appeals, the reviewing court must conduct an independent evaluation of the record to determine whether counsel is
correct in determining that the appeal is frivolous. See Stafford, 813 S.W .2d at 511. Petitions for review ordinarily come
to this Court without the underlying record, but often with an appendix incorporating numerous exhibits from the record.
See T EX . R. A PP . P. 53.2(k). Counsel should provide record citations, and, in a proper case, may choose to ask that the
record be forwarded from the court of appeals. See T EX . R. A PP . P. 54.1 (“W ith or without granting the petition for
review, the Supreme Court may request that the record from the court of appeals be filed with the clerk of the Supreme
Court.”).

         15
           In criminal cases, when new counsel is required, courts of appeals would abate the appeal and direct the trial
court to appoint new counsel. See Meza, 206 S.W .3d at 688 (discussing the appropriateness of an abatement in a case
involving both a motion to withdraw and a motion to substitute new counsel, “especially given [the Code of Criminal
Procedure’s] elaborate mechanism for making court appointments for indigent criminal defendants”).

                                                            6
counsel to represent mother in this Court and to report the appointment to the Court within thirty

days. The case remains abated until further order.



Opinion delivered: April 1, 2016




                                                7